 

Case 7:20-cr-00254-CS Document 30 Filed 12/04/20 Page 1of1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

sienna ntdniaw Snare enue re nua RIRNenN Sede EWRRenaemenESS x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-V-
cs
20 ex: ZO4
FREDERICK M, ; .
DOTSON Defendant(s).
aoe ae Sempra neninn nd ees aeee RIES x

FREDERICK M, DOTSON ;
Defendant hereby voluntarily consents to

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Walver of
indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing

Status and/or Scheduling Conference

x Misdemeanor Plea/Tria

 
  

_ftuade, Obit.

se Counsel's Signature

 

Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Frederick M. Dotson James R. DeVita

Print Defendant’s Name Print Defense Counsel's Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

(2[2(2 | Crthy heh

Date U.S. District Judée/thS-Megistratesudge-
